Motion Granted; Appeal Dismissed and Memorandum Opinion filed December
20, 2018.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00351-CV


          RONNIE HARMON AND ROY H. BECK, JR., Appellant

                                        V.

      CYRUS M. CORMIER AND BRIDGET W. CORMIER, Appellee

                     On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-26712


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed January 31, 2018. On December 6,
2018, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Busby, Brown, and Wise.